Case 8:19-mc-00699 Document 1-29 Filed 12/06/19 Page 1 of 3




                E;:hiЬпt 24
                   Case 8:19-mc-00699 Document 1-29 Filed 12/06/19 Page 2 of 3
2/5/2019                                                Grail - Re: Update Ø ENRC and SFO and Pt-ince AA




 M Gmai1                                                                 Mark Hollingsworth <markhollingsworthxx@gmail.com>



  Re: Update on ENRC and SFO and Prince AA
 2 messages

  Glenn Simpson <gsimpson@fusiongps.com>                                                                           18 March 2013 at 12:38
  To: Mark Hollingsworth <markhollingsworthxx@gmaиl.com>

    Can you send me a copy of that report?


    Glenn R. Simpson
    Washington, DC
    +1202 558 7164
    +1 202 550 9736

    From: Mark Hollingsworth <markhollingsworthxx@gmail.com>
    Date: Thursday, March 14, 2013 3:13 PM
    To: Glenn Simpson <gsimpson@fusiongps.сom>
    Subject: Update on ENRC and SFO and Prince AA

    Hi Glenn,

    I have been working with Christopher Thompson, the acting Mining Corresponent at the Financial Times.
    There is a huge appetite for this story but unfortunately the SFO issued a curt "No Comment" when asked
    about their new investigation into ENRC and their letter and would not even talk off-the-record. And ENRC
    has denied fairly strongly - but not aggressively - that there is a SFO investigation or one about to be
    launched. ENRC also told the FT that they did not receive any letter which made reference to any
    investigation or the issues that we have put to them.

    In essence, ENRC are denying everything your source is saying. The FT are dead keen to run the story but
    do not have enough to go on. Is there any possibility of obtaining the letter?? Alternatively, is it possible to
    find out who at the SFO wrote the letter. I am afraid that unless we can produce more detail or get a precise
    transcript of the letter, then we cannot run any story. Plan B is to wait and go through all the documents and
    run a different story on The Trio. The only good news is that I obtained a report by Deschert to SFO dated
    July 2012 about their internal investigation into corruption. This has been leaked and is not in the public
    domain.

    Please let me know what you think and call me as late as you like.




    Not a great day, I am afraid.

    Very best

    Mark




  Mark Hollingsworth <markhollingsworthxxØgmail.com>                                                               20 March 2013 at 08:14
  To: Glenn Simpson <gsimpson@fusиоngps.com>

    Yes, will do. I have just spoken to Simon Goodley at The Guardian. He is keen to run a major feature on The Trio,
    ENRC and Ibragrimov and his relationship with Dalman. It will be published at the end of next week, and will focus on
    their assets and finances etc etc.

    See tomorrow's UK press for reports on ENRC financials. The Guardian are focusing on the non-payment of a
    dividend.
https://mail.google.com/mail/u/0?ik=IfІ2lе8645&view=pt&search=all&permthiд=thтеад-f%3А142951 X509266754955&чітрІ=mтg-г%3А1424864132632б50...   1/2
                      Case 8:19-mc-00699 Document 1-29 Filed 12/06/19 Page 3 of 3
2/5/2019                                 Gn'iit - Ае: UpdIte оп'вNRC вhd-SPO ind Prince AA
     (Quoted text hiddenj




https://rnaii                                                                                ..   2/2
